                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: CLEARVIEW AI, INC., CONSUMER
PRIVACY LITIGATION                                                                               MDL No. 2967



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −2)



On December 15, 2020, the Panel transferred 6 civil action(s) to the United States District Court for the
Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See __F.Supp.3d__ (J.P.M.L. 2020). Since that time, no additional action(s) have been transferred to
the Northern District of Illinois. With the consent of that court, all such actions have been assigned to the
Honorable Sharon Johnson Coleman.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of Illinois and assigned to Judge Coleman.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
Illinois for the reasons stated in the order of December 15, 2020, and, with the consent of that court, assigned
to the Honorable Sharon Johnson Coleman.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:




                                                           John W. Nichols
                                                           Clerk of the Panel
IN RE: CLEARVIEW AI, INC., CONSUMER
PRIVACY LITIGATION                                                             MDL No. 2967



                     SCHEDULE CTO−2 − TAG−ALONG ACTIONS



  DIST     DIV.       C.A.NO.    CASE CAPTION


CALIFORNIA CENTRAL

  CAC       2        21−04360    Andrea Vestrand v. Clearview AI, Inc. et al

NEW YORK EASTERN

  NYE       1        21−02960    Hurvitz v. Clearview AI, Inc. et al
